Citation Nr: 1046013	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  03-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left knee disability, as 
secondary to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2009, on appeal from an August 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The Board, in pertinent 
part, remanded the claim for additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the 2009 remand, the Board observed that the medical opinion 
presented in the 2007 VA examination report did not include a 
clearly stated rationale that explained the underlying basis for 
the opinion even though the examiner did state that he had relied 
on his experience, review of the record, and expertise.  The 
Board directed the RO/AMC to send the claims folders back to the 
examiner for him to express an opinion as to whether the claimed 
left knee disability is etiologically related to the service-
connected right knee disability.  The examiner was expressly 
asked to indicate consideration of the claimed secondary 
relationship, to include whether the service-connected right knee 
disability caused the claimed left knee disability or had 
chronically aggravated an otherwise unrelated left knee 
disability.

Although the 2007 VA examiner, in a 2009 addendum opinion, noted 
review of the Veteran's claims file, to include more recent 
treatment records, the Board observes that he, again, did not 
provide a medical explanation for his opinion.  

It is well-settled law that the Board is prohibited from relying 
upon a medical determination that does not fully explain its 
rationale - the Board has no discretion to ignore the law in this 
respect.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet. App. 120 (2007); Bloom v. West, 12 
Vet. App. 185 (1999).Miller v. West, 11 Vet. App. 345 (1998).  
While the Board appreciates his expertise, a further remand is 
required so that an opinion, including a rationale, can be 
rendered.  

Not only is the Board bound to ensure compliance with remand 
directives ((Stegall v. West, 11 Vet. App. 268, 271 (1998)), but 
the law requires an opinion supported by rationale.  See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes).  

Further, the opinion must, as requested, acknowledge/ discuss the 
Veteran's claim of a secondary relationship between the right and 
left knees.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's report of in-service injury but 
relied on the service medical records to provide a negative 
opinion).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, records of any additional VA, or non-VA, 
treatment.  The RO/AMC must gather records 
of any more recent VA treatment (dated after 
May 2010).  The Veteran must be provided 
with the necessary authorizations for the 
release of any identified private treatment 
records not currently on file.  The RO/AMC 
must then obtain these records and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
so inform him and provide him an opportunity 
to submit copies of the outstanding medical 
records.

2.  The RO/AMC must then, in accordance 
with 38 C.F.R. § 4.2, return the Veteran's 
claims file to the 2007 examiner (if 
unavailable, the file must be provided to 
another physician of suitable background 
and experience) to diagnose the Veteran's 
current left knee disabilities and provide 
an opinion with rationale so the Board can 
render a decision in compliance with the 
law.  The opinion must explain why any 
current left knee disability is, or is 
not, directly or indirectly related to the 
Veteran's service - to include being 
caused by the service-connected right knee 
disability; or, if the left knee is an 
otherwise independent disability, if it 
was aggravated (permanently worsened 
beyond the natural disease process) by the 
right knee disability.  The following 
considerations will govern the review (to 
include, if necessary, an examination of 
the Veteran):

a.  The claims folder and a copy of 
this remand will be made available to 
the reviewer, who must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b.  Initially, the reviewer's 
attention is drawn to the contention 
in the October 2010 statement by the 
Veteran's representative that a left 
knee disability caused/aggravated by 
the right knee, may have manifested 
during the time since the last 
(November 2007) VA examination.  The 
examiner must address this contention 
in his opinion and, if determining 
(based on the intervening treatment 
records) that such a disability has 
manifested, an additional examination 
is to be included as part of the 
current review. 

c.  After reviewing the claims file 
and, if deemed necessary, examining 
the Veteran, the reviewer must address 
any current and/or historical left 
knee symptoms and diagnoses and 
explain the relationship, if any, to 
the Veteran's service, to include the 
service-connected right knee 
disability.  

d.  The examiner should specifically 
refer to the Veteran's contentions 
that a secondary relationship exists 
and must provide a medical rationale 
as to whether the left knee was, or 
was not, caused by the service-
connected right knee disability.  If 
determining that the left knee 
disability was not caused by the right 
knee disability, the examiner must 
provide a medical rationale as to 
whether the left knee disability was 
aggravated (permanently worsened 
beyond natural progression) by the 
service connected right knee 
disability.

e.  In rendering the requested 
opinions, the examiner is again asked 
to review the report of the April 2000 
private orthopedic consultation and 
the April 2002 VA examination report.  
Again, a rationale, must be provided 
for any findings rendered.

3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If any report does 
not include adequate responses to the 
specific opinions requested, it must be 
returned to the providing physician for 
corrective action.

4.  Following the above actions, the RO/AMC 
will review and readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and his authorized 
representative must be issued a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report 
for any examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not 
report for any scheduled examination, documentation should be 
obtained which shows that notice scheduling the examination was 
sent to the last known address.   It should also be indicated 
whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



